NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 13, 2008*
                                  Decided November 24, 2008

                                             Before

                              DANIEL A. MANION, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 07‐3501

ANTONIO I. BRYANT,                                    Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 06 C 114
GENERAL PACKAGING PRODUCTS,
INC., and GRAPHIC COMMUNICATIONS                      Elaine E. Bucklo,
INTERNATIONAL UNION, LOCAL                            Judge.
NO. 458‐3M,
       Defendants‐Appellees.

                                           O R D E R

       Antonio Bryant sued his employer, General Packaging Products, and his labor union,
Graphic Communications International Union, Local No. 458‐3M, claiming employment
discrimination.  The district court recruited counsel to represent him.  See 28 U.S.C.
1915(e)(1).  In November 2006, Bryant voluntarily dismissed his action against the union



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED. R. APP. P.
34(a)(2).
No. 07‐3501                                                                                Page 2

with prejudice.  He then settled with General Packaging for $20,000, and on February 28,
2007, counsel for Bryant and General Packaging filed a stipulation dismissing the employer
with prejudice under Fed. R. Civ. P. 41(a)(1)(ii).  Bryant received his $20,000, but six months
later he began a quest to undo the settlement, despite making known to the district court
that he had no intention of returning the money.  He filed a number of pro se submissions
in the district court, including a motion to vacate the settlement and to reinstate his
complaint against both defendants.  The district court entered an order denying this motion,
and Bryant filed a notice of appeal designating for review this decision as well as the minute
entries entered on the docket in November 2006 and January 2007 when Bryant dismissed
the union and later settled with General Packaging.  In response the union has moved to
dismiss Bryant’s appeal for lack of jurisdiction on the ground that his notice of appeal is
untimely, and both defendants contend that Bryant’s brief lacks an argument.  General
Packaging has also moved for sanctions.  

        We turn first to the union’s motion to dismiss for lack of jurisdiction.  Zedan v.
Habash, 529 F.3d 398, 401 (7th Cir. 2008).  Bryant did not file his notice of appeal until
October 15, 2007, more than 180 days after the district court had dismissed his claims
against the union and General Packaging.  Consequently, we lack jurisdiction to review the
district court’s judgment dismissing the defendants.  See Fed. R. App. P. 4(a)(1), (a)(7)(A)(ii). 

        In contrast to the dismissal of the defendants, Bryantʹs appeal of the order denying
his motion to vacate the settlement is timely.  Our review of that order need not detain us
long, however, for Bryant has offered no argument as to why it is wrong.  Although we
construe pro se filings liberally, see Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir.
2008), even a pro se litigant must follow Fed. R. App. P. 28(a)(9), which requires that an
appellant’s brief contain the party’s “contentions and the reasons for them, with citations to
the authorities and parts of the record on which the appellant relies.”  Fed. R. App. P.
28(a)(9); see Hrobowski v. Worthington Steel Co., 358 F.3d 473, 478 (7th Cir. 2004); Anderson v.
Litscher, 281 F.3d 672, 676 (7th Cir. 2002); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.
2001).  A “generalized assertion of error” is not sufficient, Anderson, 241 F.3d at 545, and
failure to comply with the rule will result in dismissal, id. at 545‐46.  Bryant’s brief consists
of a description of the procedural history of his lawsuit, quotations from a number of
opinions that are not relevant to this appeal, and a request for damages on his initial
complaint.  He makes no articulable argument why the district court’s ruling on his post‐
settlement motion should be disturbed.  Bryant’s noncompliance with Rule 28(a)(9)
therefore warrants dismissal.  

       The absence of argument in Bryant’s brief also persuades us to grant General
Packaging’s motion for appellate sanctions.  Federal Rule of Appellate Procedure 38 allows
a court of appeals to “award just damages and single or double costs to the appellee” if it
No. 07‐3501                                                                             Page 3

determines that an appeal is frivolous.  Fed. R. App. P. 38.  An appeal that makes no
argument is frivolous per se.  Brooks v. Allison Div. of Gen. Motors Corp.,  874 F.2d 489, 490
(7th Cir. 1989).  We note that in Brooks we denied a meritorious motion for sanctions because
the appellee had filed a full and needlessly prolix brief on the merits, thereby failing to
mitigate its damages.  Id. at 490.  Unlike the appellee in Brooks, however, General Packaging
has asserted the frivolousness of this appeal throughout the proceedings, in its motion for
sanctions, and its brief on the merits.  We therefore award General Packaging sanctions in
the amount of reasonable attorneys’ fees.  General Packaging is cautioned, however, that
because the appeal was frivolous, reasonable attorneys’ fees are expected to be minimal.  See
Budget Rent‐A‐Car Sys., Inc. v. Consol. Equity LLC, 428 F.3d 717, 718 (7th Cir. 2005).  General
Packaging has 14 days to file a statement of the attorneys’ fees reasonably incurred in
handling Bryant’s appeal.

       Accordingly, the appeal is DISMISSED, and General Packaging’s motion for
sanctions is GRANTED.